Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.  The following is an examiner’s statement of reasons for allowance: specific limitations or key features found in independent claims 1, 14 and 21 are not taught or adequately suggested in the prior art of record, namely “a display module disposed on a first support member and a second support member; a hinge coupling the first support member to the second support member; a first back cover disposed on the first support member and comprising a first protrusion; a second back cover disposed on the second support member and comprising a second protrusion; and a hinge cover comprising one or more dust caps; wherein the one or more dust caps contact the first protrusion and the second protrusion when the display module is folded, and do not contact the first protrusion and the second protrusion when the display module is unfolded.”  The closest prior art (i.e., U.S. Pat. No. 9,348,450 to Kim) discloses a foldable display apparatus with hinge cover and back cover with 


protrusions, but fails to anticipate or render the above limitations obvious, when considered in view of the remaining claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 19, 2021